i§?>.\l\l'o¢

April 7, 2015 Michael Don Wright
' #01912629, Lynaugh Unit
j 1098 S. Highway 2037
\ d _ Fort Stockton, TX 79735

Honorable Abel Acosta, Clerk
Texas Court of Criminal Appeals `
PJ“O; Box 12308z Capitol Station
Austin, Texas 78711-2308

Re: Response in Traverse to State'S Response

Dear Clerk:
v Enclosed please find Applicantls Response in Traverse to
State's Response to his Application for Writ of Habeas Corpus.
Please be advised that Applicant filed this Response in Traverse
with the 213th Judicial District court Of Tarrant county, Texas
once he received notice of the State*s Response and the State's
Proposed Findings of Fact and Conclusions of Law.

Applicant believes that since the Court issued Order to the
~District Clerk to forward the adopted Findings of Fact and Con-
clusions of Law recommending that Applicant's writ be denied to
the Court of Criminal Appeals, that this Response in Traverse was
not forwarded along with the habeas corpus record for the Court's
consideration regarding trial counsells ineffective assistance
and the complaint that trial counsel didn't even file an affidavit
in support of his trial strategy in allowing for Applicant to en-
ter a plea of guilty to a charge which could have been challenged
under U= S.v Supreme Court precedent and dismissed,

Please file this pleading with the Court along with the rest
of the habeas record in this case.

Your assistance in this matter is greatly appreciated.

   

r l.\/.
M-M… n ` ' . RECE|VEIIN

couRT oF chMlNALAPPEALs
APR 1 0 2015

Applicant Pro Se

cc: file

Abei Acosta, Clers\

April __133 S. Ct. 1522 (2103), citing the
precendent of Sneed v. State, No. 10-13~00372-CR, 2014 WL 4792655
(Tex.App.-Waco, September 25, 2014, no pet, h.)(not designated for
publication). (See State's Response at page 2-5).

2. First, Applicant cited two very important legal precedent in
Support of his ineffective assistance of trial counsel claims:
Citing Mitchell v. State, 762 S.W.Zd 916 (Tex.App.-San Antonio

14th Dist.] 1988, reh. denied) and Hennandez v. State, 726 S.W.2d
53 (Tex.Cr.App;-1986), Applicant raised the argument that his guilty
plea must be intelligently, knowingly, and voluntarily entered be-
fore a court may accept said plea and trial counsel must ensure l
that his client decided to enter such a plea after all other avail-
able options have been thoroughly explained to him/her. No plea

of guilty may be deemed intelligently, knowingly, and voluntarily

1-Response in Traverse

entered when trial counsel failed to investigate vital facts of

a case which would have proven Applicant innocent of the charge
for which he was convicted. (See Memorandum of Law in Support at
pages 7 and 8. -
3. Also, trial counsel had a duty to ensure that Applicant`under-
stood the consequences of entering a plea of guilty and that he
did all that he possibly could to ensure said plea of guilty was
the best possible choice for his client given the circumstances in
the case. Hill v. Lockhart, 474 U.S. 52, 57, 106 S. Ct. 366, 370,
88 L. Ed. 2d 203, 209 (1985). (See Memorandum of Law in Support at
page 8, paragraph 2).

4. Again, in Mitchell v. State, supra, Applicant cited: "lt is
the duty of trial counsel ”to attempt through all legal means to

have evidence detrimental to his client suppressed- (See Memoran-
dum of Law in Support at page 11, paragraph 2).

5. Now, if the State's attorney chooses to defend the deliberate
acts of treason against the United States Constitution by trial
counsel, the State‘s attorney, and the District Judge that parti-
cipated in the plea bargaining proceeding On February 18, 2014,
She may well do so, but let this Court take judicial notice of the
following fact(s):

Title 18 U.S.C. §1512(0)(1) - Whoever corruptly - (1) alters, de-
stroys, mutilates, or conceals a record, document, or other object,
or attempts to do so, with the intent to impair the objectls inte-
grity or availability in an official proceeding; or (2) otherwise
obstructs, influences, or impedes any official proceeding, or at-
tempts to do so, shall be fined under this title or imprisoned not
more than 20 years or both.

6. Now, Applicant will advise the Court that the McNeely casel
had been decided by the United States Supreme Court in 2013, and
trial counsel knew, or should have known, that such precedent was
available as an affirmative defense for his client. ls Applicant
understanding the State's attorney correctly in her saying that
since trial counsel did not object or file a motion to suppress
the blood evidence used to convict Applicant that Applicant is
"shit out of luck?" ln other words, "too bad, so sad, that your
attorney didn't do what professional norms require of an attorney
who works for the defense?"

2-Response in Traverse

7. Applicant needs to know because if the State's attorney is
defending the treason against the U. S. Constitution and We The
People that the State officials engaged in when they deliberately
chose to conceal the U. S. Supreme Court ruling in McNeely, supra,
and allowed for the Applicant to be convicted of the offense of
DWI, when blood draw evidence was the key evidence-used against
him, then the State's Attorney.Sharen Wilson, is guilty of mis-
prision of treason.

Treason Against the Unitedetates

8. Treason against the United States, shall consist only in levy-
ing war against them, or in adhering to their enemies. Art. lll,
§3, U. S. Constitution.

9. Title 18 U.S.C. §2382 - Misprision of Treason: Whoever, owing
allegiance to the United States and having knowledge of the commis-
sion of any treason against them, conceals and does not, as soon

as may be, disclose and make known the same to the President of the
United States, or to the governor or to some judge or justice of a
particular State, is guilty of misprision of treason and shall be
fined under this title or imprisoned not more than seven years, or
both. l

10. Now, Applicant asks the State's attorney: "Do you want to go
there with me? Are you willing to adhere to»the enemies by defend-
ing their acts of treason? 0r are you going to do that which is
required of you and come against those who intentionally and know-
ingly concealed the McNeely ruling of the United States Supreme
Court, which was rendered months before Applicant even went to his
plea hearing and allowed for Applicant to be convicted of DWI which
you now claim he should swallow like a bitter pill because his trial
counsel failed to file a motion to suppress the-blood draw evidence
or object to its use in his trial? The choice in indeed yours, but
can you handle the truth? Can you deal with the consequences?

11. An evil day for American Liberty has come when a government
outside the supreme law of.the land has found lodgement in our con-
Stitutional jurisprudence. No higher duty rests upon this Court
than to exert its full authority to prevent all violations of the
principles of the Constitution. Downs v. Bidwell, 182 U.S. 244
(1901). "All that is necessary for evil to triumph is for good men

to do nothing.

3-Response in Traverse

12. lf this Court wants to defend the unprofessional conduct of
Applicant's trial counsel and determine that his representation

did not fall below an objective standard of reasonableness, just

be ready and willing to accept the consequences of your misprision
of treason. d

13. Applicant understands this Court or the Statels attorney to
claim that trial counsel was not ineffective despite the fact that
he allowed Applicant to plead guilty to the offense of driving while
intoxicated when a viable defense was available which would have
rendered Applicant's guilt or alleged guilt, non-existent for lack
of obtaining a warrant to draw his blood.

14. Applicant understands that the Stateis attorney is saying that
ltrial counsel's failure to investigate the facts of the case regard-
ing the McNeely precedent by the U. S. Supreme Court does not con-
stitute ineffective assistance of counsel. The State's attorney is
defending trial counsel's treason against the U. S. Constitution

and against the United States.

15. lf this Court determines that trial counsel need not file an
afidavit of fact explaining his reasons for allowing Applicant to
enter a plea of guilty to DWI when he knew or should have known the
blood draw in Applicant's case, pursuant to the McNeely ruling by
the U. S. Supreme Court was violative of his constitutional rights
then Applicant moves the Court of Criminal:Appeals to cite the trial
court with misprision of treason, or in the alternate, cite trial
counsel with ineffective assistance of counsel.

16. Since Applicant cannot contest the claim by the police officer
that he was in the truck, and while this does not determine that the
Applicant was "operating" the motor vehicle, Applicant raises no
challenge to the State attorney's claims. But regarding the in-"
effective assistance of trial counsel in failing to investigate the
case, specifically the fact the McNeely case had already been de-
cided in the U. S. Supreme Court in favor of the Applicant, if the
State's attorney or the trial court defends trial counsel's unpro-
fessional errors, then the State's attorney and the trial court are
adhering to the enemy and guilty of misprison of treason.

17. Applicant seeks justice and the relief to which he is rightly

entitled to. To charge him for failing to object or file a motion

4-Response in Traverse

to suppress is to admit trial counsel was ineffective. No better
witness than the State's attorney's claim is needed here.
ll.
PRAYER

18. Wherefore, premises considered; Applicant prays that upon re-
viewing his writ application and this Response in Traverse, that
this Court will recommend to the Court of Criminal Appeals to grant
Applicant relief in this case for trial counsel's ineffective ass-
istance of trial counsel in allowing Applicant to plead guilty to
the charge of DWI when McNeely had already established an affirm-
ative defense to prosecution in Applicant's case months earlier.
Applicant is entitled to relief.

SO PRAYED this 5th day of April, 2015.
Respect ully s bmit

   
          

Mi wrel Do W
TDCJ-ID #01912629
James A. Lynaugh Unit
1098 S. Highway 2037
Fort Stockton; TX 79735

DECLARAIION
l, Michael Don Wright, TDCJ-ID #01912629, being presently

incarcerated at the James A. Lynaugh Unit of TDCJ-ID, declare

under penalty of perjury, that the foregoing .=cts are true and

  

correct. `

Certificate of Service

l certify that a true and correct copy of the foregoing was
served on the State`s Attorney, the Honorable Sharen Wilson, of
the Tarrant County District Attorney's Office, 401 West Belknap
Fort Worth, Texas 76196-0201, on this 7th

  

5-Response in Traverse